 4:06-cr-03142-JMG-CRZ Doc # 121 Filed: 05/29/20 Page 1 of 1 - Page ID # 280



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           4:06-CR-3142

vs.                                                      ORDER

KRISTOPHER A. GENTERT,

                  Defendant.


      IT IS ORDERED:


      1.   The parties' joint Motion to Dismiss (filing 120) is granted.


      2.   The operative petition for offender under supervision (filing
           110) is dismissed.


      3.   The June 11, 2020 hearing is cancelled.


      Dated this 29th day of May, 2020.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge
